Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 14 is cancelled.
Claims 1-13 and 15-20 are allowed.
As indicated allowable subject matter from previous Office Action, Applicant’s amendments to the independent claim 1 to further include “wherein the annular indented contact patch in the electrode contacting surface of the aluminum alloy workpiece surrounds and delimits the bulge located within the aluminum alloy workpiece.” have overcome the prior art of record and new search.  The combination of  Spinella et al in view of Abe et al is not sufficient to render the claims prima facie obvious.  In addition, Applicant’s amendments to the independent claim 8 to further include “wherein the aluminum alloy weld nugget penetrates into the aluminum alloy workpiece from the faying interface of the steel and aluminum alloy workpieces.” have overcome the prior art of record and new search. The combination of Spinella et al in view of Abe et al and Kinefuchi et al is not sufficient to render the claims prima facie obvious. Examiner can find no motivation to modify Spinella to obtain the claimed invention. Furthermore, to modify Spinella to obtain the claimed invention would require impermissible hindsight.
As discussed during the telephonic interview on April 13, 2021, Applicant’s proposed amendments to the independent claim 13 to further include “wherein the  wherein the annular perimeter base surface provides the weld face with a radius of curvature in a range of from 15 mm to 300 mm.” have overcome the prior art of record and update search. The combination of Loipetsberger Mario et al in view of Sigler is not sufficient to render the claims prima facie obvious.  If Loipetsberger Mario's reference were modified by Sigler, the structure of Loipetsberger Mario would be destroyed and could not perform a spot welding.  Therefore, allowance of claims 1-13 and 15-20 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761